Motion Granted and Order filed May 1, 2012.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-12-00333-CV
                               ____________

                     SHEILA BAILEY, Appellant
                               V.
      AMAYA CLINIC, INC. AND DAVID W. POWELL, M.D., Appellees

                                      &
                                _____________

                             NO. 14-12-00335-CV
                               _____________

                     DAVID W. POWELL, M.D., Appellant
                                  V.
                         SHEILA BAILEY, Appellee

                                      &
                                _____________

                             NO. 14-12-00354-CV
                               _____________

                       AMAYA CLINIC, INC., Appellant
                                  V.
                         SHEILA BAILEY, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-74730
                                      ORDER

      These three interlocutory appeals are all taken pursuant to Chapter 74 from an order
signed by the trial court on March 30, 2012. See Tex Civ. Prac. & Rem. Code § 74.351.
On April 12, 2012, David M. Powell, M.D., filed an agreed motion to consolidate. The
motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-12-00333-CV,
14-12-00335-CV, and 14-12-00354-CV CONSOLIDATED.

                                         PER CURIAM




                                           2